                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

TERRY CARTER and KAREN CARTER                                                   PLAINTIFFS

v.                               Case No. 3:17-cv-00128 KGB

BERKSHIRE HATHAWAY HOMESTATE
INSURANCE COMPANY                                                               DEFENDANT

                                              ORDER

       Before the Court is plaintiffs Terry Carter and Karen Carter’s (“the Carters”) motion for

extension to file answer to motion for summary judgment or in the alternative for a voluntary

dismissal without prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure (Dkt.

No. 17). In the motion, the Carters move for an extension of time to respond to the motion for

summary judgment up to and including February 20, 2019 (Id., at 3). The Carters represent that

defendant Berkshire Hathaway Homestate Insurance Company’s (“Berkshire Hathaway”) has no

objection to extend the time to answer the pending motion for summary judgment (Id., ¶ 7). The

Carters also requests, if the Court does not grant an extension of time to answer the Berkshire

Hathaway’s motion for summary judgment, that the Court order a voluntary dismissal without

prejudice pursuant to Rule 41(a) (Id., ¶ 13). The Carters represent that Berkshire Hathaway has

no objection to the entry of a dismissal order without prejudice (Id., ¶ 14).

       For good cause shown, the Court grants the motion for extension to file answer to motion

for summary judgment and denies without prejudice at this time the motion for a voluntary

dismissal without prejudice pursuant to Rule 41(a). Berkshire Hathaway has up to and including

February 20, 2019, to respond to the Carters’ motion for summary judgment.
So ordered this 14th day of February, 2019.


                                              _______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                        2
